DEBT on an administration bond. Pleas, plene administravit; retainer, and debts of superior dignity. Replications and issues.
Beckley was the administrator of Thomas Kearns. The breach assigned on the bond was that he had filed no inventory of the goods of Kearns, nor any account of his administration. The piffs. then showed a judgment at their suit against Kearns for $268 69, and a judgment of assets on a sci. fa. on this judgment against Beckley the administrator. And they rested their case.
Wales, for the deft. offered in evidence a statement made by Beckley the administrator, and filed before the register, setting forth that Kearns had no property whatever. This statement was filed after the issue joined in this case. It was objected to by the piff's. counsel on the ground that it was evidence manufactured by the deft. for himself; but
The Court admitted it, suggesting that it was similar to and in lieu of the passing an account. Indeed it was the only account Beckley could pass. But the court said it was not the duty of the deft. to show he had no assets, but of the piff's. to show he had. If assets be shown, the deft. must prove that he has administered them.
                                            The plaintiff was nonsuited.